M. J. Kelly, J.
(dissenting). Defendant’s appeal of right raises seven issues.
I. Sufficiency of the evidence. There is ample circumstantial evidence from which the trier of fact could conclude that the new boots which defendant was wearing were taken from the circular display to the storeroom in which he was found. Any movement is sufficient to constitute asportation.
II. The corpus delicti was established by circum*766stantial evidence and reasonable inference by showing that the department store window was broken at the time the store was closed, and that defendant was discovered hiding in a storeroom off the shoe department and was wearing the new boots referred to in issue I.
III. Remand after a bench trial where the findings of fact were not laboriously explicated, as here, is unnecessary where the extremely simple charge of larceny in a building accompanied by a finding that the defendant was inside the building, wearing the purloined goods, clearly is supported by the record.
IV. The majority reverses on this issue, holding that the trial judge committed error requiring reversal by failing to disqualify himself sua sponte, from presiding over the bench trial after having heard an attempted guilty plea wherein defendant recited a sufficient factual basis. I would hold that this issue has not been preserved for appellate review. Failure to move to disqualify a trial judge in the trial court below precludes consideration of the issue on appeal in all but the most exceptional situations. People v Dixson, 403 Mich 106; 267 NW2d 423 (1978), People v Gibson (On Remand), 90 Mich App 792; 282 NW2d 483 (1979). It certainly cannot be said that in the case at bar the basis for disqualification urged on appeal was unknown to trial counsel. The fact is, trial counsel participated in both proceedings, and it is apparent that she did not raise the issue below because she wanted the particular trial judge to whom she had been assigned. There certainly is no claimed, actual bias or prejudice, and none is supported by the record. In fact, it is fairly common in trial practice for a plea proceeding to abort, and if such *767a proceeding would at all times require the disqualification by the judge, sua sponte, the consequences could be vastly more significant than contemplated for the rule of law offered here on the basis of this very meager factual setting.
V. There is very little doubt in my mind but that the question of the defendant’s competency was foremost in the mind of the trial court. The court did order a competency hearing, and the defendant was adjudged to be competent to stand trial. How much more is required? Furthermore, how competent is competent? It seems to me that the trial court resolved the issue in a reasonable manner by its finding that defendant was "guilty but mentally ill”. He was then released on personal bond pending sentencing. Defendant was brought back before the trial judge because he failed to appear for interviews with the probation department. During all these proceedings there was no motion to disqualify the trial judge and no motion for a new trial based on incompetency. I find no error.
VI. The trial court did not abuse its discretion in failing to grant a continuance of sentencing because no such request was made by defendant. Defendant’s only request was through his counsel that he be placed at Northville Regional Psychiatric Hospital, and that was at the very ninth hour and appeared to be an impossible alternative.
VII. The final question is whether the "guilty but mentally ill” verdict is unconstitutional, and that has been resolved against defendant in People v McLeod, 407 Mich 632; 288 NW2d 909 (1980), and People v Sharif, 87 Mich App 196; 274 NW2d 17 (1978), lv den 408 Mich 922 (1980).
I would affirm in all respects.